Democracy building in external relations (debate)
The next item is the oral question by Gabriele Albertini and Heidi Hautala, on behalf of the Committee on Foreign Affairs, and Eva Joly, on behalf of the Committee on Development, to the Council on democracy building in external relations (B7-0213/2009).
Madam President, I am delighted that, during its presidency, Sweden has made support for democracy in external relations an important issue. From the viewpoint of the Subcommittee on Human Rights, I would like to stress that democracy and human rights belong inseparably together. This is patently obvious from the different definitions of democracy that exist, and I would like to draw your attention to the fact, for example, that the United Nations attempted to define democracy in 2005. The definition contains a long list of items, from a pluralist political system to the rule of law, transparency of government, freedom of the media, and so on. This clearly shows us that human rights cannot be divorced from democracy.
If it wants to use them, the European Union has a very wide range of resources at its disposal to promote democracy in the world. The entire development policy and the Common Foreign and Security Policy cover this whole spectrum. The resources available to us are dialogue with other countries, various financial instruments, involvement in international forums and election observation, which are obviously very important to us.
There are also situations where we have to think about various negative measures. I would like to bring to Minister Malmström's attention the fact that next week, the General Affairs and External Relations Council is preparing to discuss the revocation of the ban on the exporting of weapons to Uzbekistan. I think that everything indicates that this is quite the wrong signal to send, as Uzbekistan has not really listened to the demands of the international community. The international community, including the European Union, requested it to conduct an independent, international investigation into the tragic and shocking events in the spring of 2005 in Andizhan, when democracy was well and truly suppressed. I would also like to hear what Minister Malmström thinks about this situation. How can we promote democracy when some Member States now want to end this ban on the exporting of weapons?
I would also like to say that democracy cannot be exported. It is no product for export. It does not really work as something brought in from the outside, and that is why I would like to emphasise the importance of including civil society in the process, because that way, democracy grows organically, as it were: from the grassroots of society.
I would like to mention that Russia is a cooperation partner that systematically refuses to agree to the involvement of NGOs in dialogues on human rights between it and the Union. In my view, we cannot accept this situation in the future.
Finally, I would like to say that support for democracy should be higher up the agenda in the Union's foreign and security policy and development policy. It also needs more resources. For example, the European Instrument for Democracy and Human Rights is very modestly resourced and we should increase its funding.
Madam President, Mrs Malmström, Commissioner, ladies and gentlemen, democracy and human rights are inextricably linked. It is through respect for human rights and fundamental freedoms that a democratic regime can ultimately be recognised.
We must therefore welcome the fact that, on 19 May, the Council indicated that the European Union had to adopt a more consistent approach to democratic governance.
The efforts made up to that point had been largely inadequate. The Israeli-Palestinian conflict is a striking example of this. Although the mission sent to observe the 2006 Palestinian elections recognised the legitimacy of their result, the European Union and its Member States chose to boycott the elected government, just as they boycotted the government of national unity formed thereafter to break that deadlock.
Where is the European Union's consistency and credibility when its own decisions contrast so sharply with its much-vaunted principles? And what can be said of the Member States that refuse to endorse the Goldstone report? Its conclusions are fair and balanced, and universal support for them would represent a step towards peace.
It is this hope that the major powers are destroying, and they are destroying it through their lack of courage and their lack of loyalty to their own values.
Organising election observation missions is therefore not enough, especially when one refuses afterwards to acknowledge the result. We must be true to ourselves and take a global approach to these issues.
The Council should swiftly adopt a programme of action along these lines, with the creation of a genuine strategy for human rights, which would be imperative at all levels of the EU. We need to outline our priorities clearly and integrate them formally into all of our instruments: foreign policy, human rights policy and development policy.
What kind of monitoring will we carry out in those third countries in which the European Union observes the elections in order to ensure respect for political pluralism and the involvement of civil society in the long term?
What are our demands as regards the establishment of an independent judiciary and of institutions that are transparent and accountable to their citizens?
The persistent vagueness concerning the place accorded to human rights in our policies is reprehensible and counterproductive. It is time to clear this up if we want the European Union and its most fundamental values to be taken more seriously at international level.
Madam President, honourable Members, in the EU consensus on development, the term 'poverty' is defined with a number of dimensions. Poverty means an absence of power, opportunities and security. Development is impeded if there is no freedom, and freedom is restricted without democracy. It is difficult to have peace without democracy. Consequently, there can be no development without peace. Both require full respect for human rights. These concepts are intertwined and we need a coherent overall framework for better use of existing policies and instruments in support of democracy building.
I would like to thank the European Parliament for its great interest in and support for this work. After seven years as a Member, including on the Committee on Foreign Affairs, I am only too aware of Parliament's wholehearted commitment and real contributions to democracy building within the context of the EU's external relations.
This initiative, which was launched by the Czech and Swedish Presidencies, has been discussed here previously on a number of occasions, including with my colleague, Mrs Carlsson.
The starting point of the initiative is that democracy building is a key factor not only in the EU's development cooperation, but also in the Common Foreign and Security Policy. That is undisputed. However, the intention is for the initiative to go one step further. As a global player, with 27 Member States and the European Parliament, and as the world's largest contributor of aid, the EU has a key role to play in terms of supporting democracy building in its external relations. There is a symbolic dimension to this, since we hope that our successes at home will serve to inspire our partner countries around the world. However, it is also intended that the initiative will work at a pragmatic and operational level. The aim is to ensure that we fully utilise the instruments at our disposal within the EU's legal and political frameworks and our institutions in a coordinated, effective way.
We are not starting from scratch. We have already achieved a great deal. We are experienced in supporting democracy building in our external relations. This is a priority area in our relationships with ACP countries - written into the Cotonou Agreement - and with other regions such as Asia, Latin America and Eastern Europe. We have strong rules on human rights that include dialogue with third countries and seven common EU strategies.
Certainly, there is substantial room for improvement, however. We can do more. We can do better. The essence of democracy demands a new political framework, and the current distribution of labour between the various pillars does not necessarily correspond to the needs that exist. Various instruments are used in parallel, and sometimes not very consistently. This is undermining the impact of what we are doing. It may also affect our visibility and credibility and limit our opportunities for effective cooperation. Without therefore inventing new tools or models, we quite simply want to bring about greater coordination and coherence in the way we work on supporting democracy.
How can we do this? Well, by identifying specific ways of using the EU's instruments more effectively within a uniform framework.
We can draw inspiration from some of our success stories. Our involvement in the Western Balkans is one such example. It combines first and third pillar instruments and is, at the same time, oriented towards supporting political reforms, including institution building. That is why it is becoming a stable environment for democracy. The 'two hats' that the EU's special representative has help to bring about better coordination and coherence between the EU's various instruments. We must be humble, however. We face substantial challenges in the region.
I want to make myself clear. Some people - perhaps not those of you here - are concerned that this initiative will introduce new conditionality into development aid. Naturally, this is a sensitive issue. However, talking about human rights and democracy with our partner countries can never embody conditionality.
Where are we now? The relevant working groups have initiated discussions on proposals for the Council's conclusions, based on various contributions. We are building on the work started by the Czech Presidency, which held a special conference on the EU and democracy building.
I have also seen a very interesting report from the International Institute for Democracy and Electoral Assistance that compares our intentions when carrying out democracy building with how they are perceived by our partners.
It is too early to assess the initiative, but I want to emphasise that the process is already providing added value. Those responsible for development and human rights issues are working together more closely. Discussions in the Council working groups on development and human rights are taking place in parallel or at joint meetings. That alone is an added value and an important point of the whole initiative. We are working towards the Council's conclusions being adopted at the General Affairs and External Relations Council in November.
One of the proposals being discussed is the need for country-specific approaches that are based on an in-depth analysis of a country's situation and that feed into democracy building at EU level, affecting the choice of appropriate instrument.
Another proposal is the need for real partnership, based on dialogue and consultations, in which support for democracy is treated as a separate topic and in which various dialogues are more coherent and coordinated.
The EU's support for election processes around the world is important. The Council and the European Parliament are largely of the same view concerning this. We share the concern that Parliament sometimes feels as regards the need to 'go beyond the elections'. Election support needs to be made part of a continual process that involves following political developments over a long period of time. This means we must focus on what is happening in the lead-up to elections, during elections and between elections in order to ensure there are functioning mechanisms for demanding responsibility.
I cannot emphasise enough the role of our various parliaments - in other words, the role of the European Parliament and the national parliaments - in the democracy building process. They must be fully involved in the EU's activities.
I hope that the Treaty of Lisbon will enter into force in the near future. These new 'rules of the game' for the Union will bring about a more democratic and effective EU. The Treaty will also help make Europe a stronger player on the global stage by establishing the European External Action Service. The idea behind this is, after all, to make the EU's external policies more concordant and to bridge the gap between the Commission's and the Council's work so that the policies are moving in the same direction. Along with the European External Action Service, the political framework for supporting democracy building will improve so that the EU can provide even better support for developments in various places in the world.
EU support for democracy building is incredibly important. If a democratic state cannot meet its citizens' basic needs and stimulate economic and social development, this will result in dissatisfaction with how democracy works. The government then risks losing both legitimacy and political support.
I would like to thank the Members of the European Parliament for pushing this issue. You contribute through your commitment, through legislation, through your relations and contacts with parliaments around the world and through your participation in the EU's election observation missions. For this reason, you are a key force in democracy building, and I hope that the European Parliament will continue to perform this role for a long time to come.
Madam President, how can one bring democracy to a nation? Well, by relying on and strengthening its civil society, by combating poverty and exclusion, and by liberating its women.
Europe has not been naive enough to believe that it can bring democracy with tanks and bombs, even if certain Member States may have laboured under this misapprehension. Europe must therefore assume its role as a soft power. This is a thankless, difficult role. It has equipped itself with a European instrument for democracy and human rights, which today resembles a newborn child. It is fragile but promising, if taken great care of. The NGOs can submit projects to it without the support of their government, and that is important.
However, it is also out of the very limited budget for this instrument that the election observation missions are financed. These are crucial missions which, in the space of around 10 years, have succeeded in proving their worth, but for which Parliament has already requested more resources and certainly more follow-up action - thank you, Mrs Malmström - but also more political consistency in terms of the way in which we monitor their legitimacy, and here I fully support what Mrs Joly said regarding some of our missions. It is not normal for a country that embarks on the democratic electoral process not to be supported in its consolidation.
Those who take a short-term view no doubt think that democracy is costly. It is less costly than war, that is for sure, and this is data that the External Action Service will most certainly take into account in its operations.
Mr President, can there be democracy without freedom? No. Can there be freedom without rights? Of course not. This brings us back to the notion of human rights in this debate.
Joseph Ki-Zerbo, a great Burkinabe scholar, gave the following answer to that question: 'He who lives in absolute poverty has no freedom because he cannot choose between several options.' Poverty is therefore synonymous with a lack of freedom. There is therefore a close relationship between freedom, democracy and human rights.
It is no surprise, then, to see many references to this in the basic texts that govern relations between the European Union and third countries, starting with the Cotonou Agreement, which includes, in particular, a clause on human rights and democracy in the context of the political dialogue with the ACP countries. Promoting democracy therefore raises fundamental issues linked to the intelligent stipulation of conditions.
On the basis of these few observations, we come to the conclusion that democracy is not at the origin of development, but is very often the result of it. The partnerships between the European Union and third countries cannot ignore this fact. We will not make progress without determination, but we will not make progress without patience, either. Today there are a significant number of countries that are embarking on the democratic process. Europe can be credited with having supported these processes thanks to a strategy that incorporates the imperatives of the fight against poverty, the codification of human rights, and the promotion of democratic principles and the rule of law. In spite of all the criticisms that have just been directed at the policy and which I share, I nevertheless remain convinced that what has been proven to work in the past should also guide us in our future action.
Mr President, democratisation assists the peaceful pursuit of politics, political change and the management of power in society, as well as respect for human rights. Supporting democracy underpins our foreign policy goals of preventing conflict and reducing poverty. That is why I was pleased to put the parliamentary amendment calling for European consensus on democratisation, and I would like to congratulate the Swedish Presidency for its initiative in this respect.
I strongly believe that democratisation should inform all of the European Union's policies vis-à-vis third countries. I have to say that I condemn the European Conservative and Reform Group when they oppose paragraph 10 in our text and seem to suggest that Europe can say one thing about democracy and do another about undemocratic countries when it suits us. No.
Finally, as Mrs Malmström has said, democracy building is much more than about elections: it is about building pluralist civil society. That is why Europe should fund NGOs that increase citizen participation, support the inclusion of marginalised groups, provide training for legal professionals, promote freedom of expression and of association, and strengthen political parties in parliament. It means supporting a civilian surge.
Mr President, I would like to address the issue of democracy building with regard to our eastern neighbours. In recent years there has been a stagnation and, in some cases, a backsliding in terms of democratic standards in these countries. Developments in Georgia and Moldova raise most concerns.
The backbone of any democratic polity: a well-functioning - and I stress well-functioning - civil society is essentially absent in all of our eastern neighbours. I would like to congratulate Sweden, the current presiding country, for being one of the initiators of the Eastern Partnership policy. This policy has the potential to draw our eastern neighbours closer to the EU. However, in many respects, the Eastern Partnership stops short of providing really significant incentives for these countries to embark on painful and lengthy reforms.
My additional question is: what is the position of the Council in this regard? In other words, what is in the pipeline? Do we intend to act more robustly in order to ensure that democracy in this and many other troubled and fragile areas will be strengthened?
(FI) Mr President, I would finally like to say to Minister Malmström that, in my opinion, we as a Union have two weaknesses when it comes to attempts to promote democracy and human rights throughout the world. Member States often have very conflicting and differing aspirations. The ban on the export of weapons to Uzbekistan would appear to be just such a case: not all Member States are of the same view. How can we pursue a common policy like this?
Secondly, I want to say that Uzbekistan is also a good example of a country that says to us that the European Union has nothing to teach them about democracy and human rights because the Union has its own defects and problems. How can we rid ourselves of these double standards? We are in the habit of lecturing to others, but we do not necessarily practise what we preach. I also think that the idea you mentioned of an account of an organisation's democracy focused attention on these double standards.
Mr President, I would like to express my thanks to the Members for being committed to this issue. We are entirely in agreement on the need to strengthen democracy in the EU's foreign policy. Today, during a period of economic crisis, it is particularly important that this dimension is not overlooked. We know that many developing countries are being hit very hard by the crisis. Recession results in dissatisfaction and social unrest. If there are not well functioning democratic institutions in such a situation, things can go seriously wrong. That is why it is important that there are secure democratic institutions and a strong civil society capable of dealing with such crises.
The eastern partnership is a very important instrument, not least for strengthening democracy. We are working intensively on this. We will have a meeting of foreign ministers in December and we hope to be able to launch a great many specific measures at the start of 2010. The eastern partnership is an important instrument for strengthening democracy among our immediate neighbours.
Mrs Hautala brought up the issue of Uzbekistan. This is, of course, a very serious matter. The human rights situation there is far from satisfactory. As Mrs Hautala is aware, extending sanctions requires unanimity in the Council. At present, the Council is not unanimous. We agree on the objective, however, which is to strengthen democracy and human rights in Uzbekistan. We hope that the means of achieving this is through stronger commitment. We hope to be able to find alternative ways of strengthening democracy by continually assessing the human rights situation and considering what sort of relations we should have with Uzbekistan. There are other ways of having an influence which may be more effective than an arms embargo. Very few countries trade in arms with Uzbekistan, so an arms embargo might be more of a symbolic gesture than anything else. Perhaps we can find other ways. As I mentioned, however, we first require unanimity in the Council and we do not have that at present.
If the EU is to be credible in its relations with the outside world in the area of human rights and democracy, we must also be strong within the EU. Shortcomings exist. Perhaps they are not comparable with the terrible injustices committed in other countries, but there are shortcomings internally within the EU. We must be vigilant of this at all times if we are to be credible in our dealings with the outside world.
Finally, I would like to thank you for this debate and also for the excellent resolution that I have seen that has been tabled by Parliament. I have not yet managed to look at all the amendments, but I think the resolution tabled is very good. It accords entirely with the ambitions of the Swedish Presidency. As mentioned, we hope to be able to adopt the Council's conclusions at the meeting with the General Affairs and External Relations Council in November. We then look forward to continued discussions with Parliament on this issue.
The debate is closed.
The vote will take place at 11.00 on Thursday, 22 October.
in writing. - I fully support this call for a more coherent and effective framework for EU support for democracy-building, the promotion of democratic values and respect for human rights in the world. The European Union itself is founded on the very values of democracy and human rights. Indeed, the Copenhagen Criteria governing conditions of EU accession demand of candidate members "stability of institutions guaranteeing democracy, the rule of law, human rights and respect for and protection of minorities". Moreover, the Lisbon Treaty enhances Union's commitment to continue its external action according to its founding principles. Indeed, a key objective of the Common Foreign and Security Policy is to consolidate democracy, rule of law, and, respect for human rights. I urge that the European External Action Service (EEAS) be established speedily not only an aid to democracy building but also be established as a democratically accountable service to European Parliament. Democracy is a universal value. Democratisation and good governance are not only ends in themselves but are vital for poverty reduction, sustainable development, peace and stability. Indeed, democracy, development and respect for human rights, including economic, social and cultural rights, are interdependent and mutually reinforcing.